PER CURIAM.
In this appeal Moran Towing, employer of Harold Mays, seeks review of an order which awarded attorney’s fees in a Jones Act proceeding. The fees were granted based on Mays’ claim for unearned wages. The parties now stipulate to this court for reversal of the attorney’s fee order, showing that this court has reversed the order which granted the unearned wages claim. Moran Towing, Inc. v. Mays, 620 So.2d 1088 (Fla. 1st DCA 1993). Accordingly, we reverse the attorney’s fee order and remand with directions to the trial court to enter an order which denies the motion for attorney’s fees with respect to the unearned wages claim.
Moran Towing also requests that this court direct the trial court to retain jurisdiction for consideration of a motion for taxation of costs of this appeal. Florida Rule of Appellate Procedure 9.400(a) provides for such jurisdiction in the trial court for 30 days following issuance of mandate without an order or directions from this court, and accordingly we deny appellant’s motion for retention of jurisdiction by the trial court as moot.
REVERSED.
ALLEN, MINER and WEBSTER, JJ., concur.